Breitel, J. (dissenting in part).
With one exception, I agree with the views expressed by the majority. The exception relates to the computation of damages suffered by the tenant A & P as a result of the condemnation.
The trial court found, and the Appellate Division agreed, that the State’s taking of 25% of the land and building area reduced the value of the leasehold interest by 25%. The majority holds that the record fails to establish any correlation between the percentage of area condemned and the damages suffered as a result of the condemnation. However, in the testimony of several of the experts, precisely such a correlation was assumed.
With respect to large retail store premises, the size of the available area is of greater significance than the factor of the forward area, so long as frontage is provided in any case. Once the building were cured after the taking of the original forward area it would have had a new forward area fronting on the main thoroughfare and would still have retained a substantial portion of the frontage on the side street. Thus, the several experts, and there were four of them (three representing the claimants), computed the economic value of the remainder of the property, assuming a cure by the substitution of a new front, on a per foot basis.
In short, once the building was reconstructed with a new front, it was as if so much of the building as had been taken had been taken from the rear of the building rather than from the front, so long as the significant factor was the amount of area available for retail store use.
*93Consequently, I dissent in part and vote to affirm with respect to the findings affirmed by the Appellate Division involving the damages to the lease.
Chief Judge Fuld and Judges Burke, Bergan, Keating and Jasen concur with Judge Sgileppi; Judge Breitel dissents in part in a separate opinion.
In each case: Upon reargument: Order modified, without costs, and matter remitted to the Court of Claims for further proceedings in accordance , with the opinion herein and, as so modified, affirmed.